            Case 1:19-cv-05762-DLC Document 19 Filed 10/31/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

GLENN LIOU, et al.

               Plaintiffs,
                                                     C.A. No. 19-cv-05762-DLC
       v.
                                                     NOTICE OF INTENT TO DISMISS
NESTLÉ DREYER’S ICE CREAM
COMPANY,

               Defendant.




       Plaintiff Glenn Liou and defendant Nestlé Dreyer’s Ice Cream Company hereby inform

the Court that the matter has been resolved and that parties anticipate submitting a stipulated

dismissal of the action under Fed. R. Civ. P. 41(a)(1)(A)(ii) within thirty days.




Dated: October 31, 2019                            Respectfully submitted,

                                                   /s/ Keri E. Borders
                                                   Keri E. Borders
                                                   MAYER BROWN LLP
                                                   350 South Grand Avenue
                                                   25th Floor
                                                   Los Angeles, California 90071-1503
                                                   Telephone: 213-229-9500
                                                   Email: kborders@mayerbrown.com

                                                   Attorney for Defendant Nestlé Dreyer’s Ice Cream
                                                   Company
         Case 1:19-cv-05762-DLC Document 19 Filed 10/31/19 Page 2 of 2



Dated: October 31, 2019                            Respectfully submitted,

                                                   /s/ Michael R. Reese
                                                   Michael R. Reese
                                                   REESE RICHMAN, LLP
                                                   875 Avenue of the Americas
                                                   18th Floor
                                                   New York, New York 10001
                                                   Telephone: 212-579-4625
                                                   Email: mreese@reesellp.com

                                                   Attorney for Plaintiff Glenn Liou




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 31, 2019, a true and correct copy of this document was

served in accordance with the Federal Rules of Civil Procedure on all known counsel of record

by electronic service via the Court’s CM/EMF system.

                                          /s/ Keri E. Borders




                                               2
